 1   Grant L. Cartwright, Esq. (AZ Bar No. 030780)
     Andrew A. Harnisch, Esq. (AZ Bar No. 024957)
 2   MAY, POTENZA, BARAN & GILLESPIE, P.C.
     201 N. Central Avenue, Suite 2200
 3   Phoenix, AZ 85004-0608
     Telephone: (602) 252-1900
 4   Facsimile: (602) 252-1114
     E-mail:      gcartwright@maypotenza.com
 5                aharnisch@maypotenza.com
     Proposed Counsel for Debtor
 6
 7
                             UNITED STATES BANKRUPTCY COURT
 8                                 DISTRICT OF ARIZONA
     In re:                                          Chapter 11 Proceedings
 9
     ARCTIC CATERING, INC.                                    Case No. 2:18-bk-13118-EPB
10
                            Debtor.
11                                                    NOTICE OF LODGING ORDER
12                                                    SETTING AND NOTICE OF:
                                                      BAR DATE FOR FILING TRUST
13                                                    CLAIMS UNDER THE PERISHABLE
14                                                    AGRICULTURAL COMMODITIES
                                                      ACT AND THE PACKERS AND
15                                                    STOCKYARDS ACT – JANUARY 4,
16                                                    2019

17            NOTICE IS HEREBY GIVEN, pursuant to Local Bankruptcy Rule 9022-1(b), that
18   Counsel for Arctic Catering, Inc. (“Debtor”), has lodged with the Court its form Order Setting
19   and Notice of: Bar Date for Filing Claims Under the Perishable Agricultural Commodities Act
20   and the Packers and Stockyards Act. The form of Order is attached hereto as Exhibit “A” and
21   incorporated herein by this reference.
22
                                               Respectfully submitted,
23                                             MAY, POTENZA, BARAN & GILLESPIE, P.C.
24
                                               By /s/ Andrew A. Harnisch      #024957
25                                               Andrew A. Harnisch
                                                 Attorneys for Debtors
26



                                              -1-
     Case 2:18-bk-13118-EPB      Doc 93 Filed 12/17/18 Entered 12/17/18 14:04:19        Desc
                                  Main Document    Page 1 of 3
                                               EXHIBIT A

   1

   2

   3

   4

   5

   6                         UNITED STATES BANKRUPTCY COURT
   7                                   DISTRICT OF ARIZONA
   8   In re:                                       Chapter 11 Proceedings
   9
       ARCTIC CATERING, INC.,                       Case No. 2:18-bk-13118-EPB
  10
                                  Debtor(s).        ORDER SETTING AND NOTICE OF:
  11

  12                                                 BAR DATE FOR FILING TRUST
                                                     CLAIMS UNDER THE PERISHABLE
  13                                                 AGRICULTURAL COMMODITIES
                                                     ACT AND THE PACKERS AND
  14
                                                     STOCKYARDS ACT – JANUARY 4,
  15                                                 2019

  16

  17   TO:      ALL CREDITORS AND OTHER PARTIES IN INTEREST:

  18            Upon consideration of Arctic Catering, Inc. (the “Debtor”) request that the Court

  19   set a deadline for creditors to assert claims against the Debtor under the Perishable

  20   Agricultural Commodities Act (“PACA”) and/or the Packers and Stockyards Act (“PASA”), the

  21   Court finding that a bar date will speed the administration of the Debtor’s bankruptcy case,

  22   and other good cause appearing;

  23            IT IS ORDERED AND NOTICE IS HEREBY GIVEN THAT:

  24            1.    BAR DATE FOR PACA/PASA CLAIMS: The Court has set January 4,

  25   2019, as the deadline for creditors to submit trust claims against the Debtor’s assets

  26   under PACA/PASA (“PACA/PASA Claims”).

  27            2.    HOW TO FILE A CLAIM: Parties asserting PACA/PASA claims should

  28                                                1


Case 2:18-bk-13118-EPB        Doc 93 Filed 12/17/18 Entered 12/17/18 14:04:19          Desc
                               Main Document    Page 2 of 3
   1   file on the docket a calculation of their claims(s), together with documentation establishing
   2   entitlement to treatment as a trust claim under PACA/PASA. Such claims shall also be
   3   served on Debtor’s counsel at:
   4                        Grant L. Cartwright
                            Andrew A. Harnisch
   5
                            May, Potenza, Baran & Gillespie, P.C.
   6                        201 N. Central Avenue, 22nd Floor
                            Phoenix, Arizona 85004
   7                        gcartwright@maypotenza.com
   8                        aharnisch@maypotenza.com

   9
              3.     To be timely filed, the PACA/PASA Claims must be electronically filed
  10
       on the docket on or before the deadline set by the Court.
  11
              4.     SERVICE OF THIS ORDER: The Debtor shall (i) serve a copy of this
  12
       Order on all creditors and interested parties not later than one (1) business after entry
  13
       and (ii) file an affidavit of service within seven (7) days of such service.
  14

  15
                                                  DATED AND SIGNED ABOVE.
  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28


Case 2:18-bk-13118-EPB       Doc 93 Filed 12/17/18 Entered 12/17/18 14:04:19            Desc
                              Main Document    Page 3 of 3
